ICJ_030_ATILO-UNESCO_UNESCO_NA_1956-10-23_ADV_01_NA_03_EN.txt. 114

SEPARATE OPINION OF SIR MUHAMMAD
ZAFRULLA KHAN

I am in general agreement with the reasoning of those of my
colleagues who hold the view that the Court should not deliver an
Opinion in this case. I desire, however, to set down briefly the
principal consideration which in my view should have prevented the
Court from proceeding to deliver an Opinion.

The Court is a judicial body and in the exercise even of its
advisory jurisdiction it must fulfil the requirements of its judicial
character.

The judicial character of the function which the Court is called
upon to perform requires, inter alia, that both sides directly affected
by the proceedings before the Court should occupy a position of
equality in all respects, including the submission of their views and
their arguments to the Court.

In the present case, under the Statute and the Rules of the Court,
Unesco is entitled to submit its views in writing and to make oral
submissions to the Court. The officials concerned are debarred from
doing so.

This difficulty has been sought to be met by the adoption of a
procedure under which the observations of the officials were made
available to the Court through the intermediary of Unesco and by
dispensing with oral proceedings. Both these courses are open to
serious objection and, in any event, even their adoption did not put
the parties in a position of complete equality.

It is true that no objection was raised on behalf of the officials
concerned to the adoption of this procedure. This does not, however,
absolve the Court from its responsibility of ensuring that parties
directly affected by the result of the proceedings before the Court
should be placed in a position of complete equality. A procedure
under which one of the parties vitally concerned in the result of the
proceedings can submit its views to the Court only by favour of and
through its opponent can scarcely be described as judicial. In my
opinion the Court should not countenance the adoption of such a
procedure.

By dispensing with oral proceedings the Court deprived itself of
a means of obtaining valuable assistance in the discharge of one of
its judicial functions. Oral proceedings were dispensed with not
because the Court considered that it could not receive any assistance
through that means, but because the inequality of the parties in
respect of oral hearings could not be remedied in any manner.

Even though the Court intimated that it had decided to dispense
with oral hearings, it was open to any of the States or international

AI
IIS SEP. OPIN. OF SIR M. ZAFRULLA KHAN (OPIN. 23 X 56)

organizations entitled to appear before the Court, under paragraph 2
of Article 66 of the Statute, to request the Court for an oral hearing.
If such a request had been received, the Court would have been
confronted with a dilemma. It would have found it difficult to refuse
the request. To grant it would have meant that the Court would
thereby have disabled itself from delivering an Opinion. The Court
finds itself able to deliver an Opinion in this case because no request
for an oral hearing has been received. This means that in cases like
the present, a single State or international organization to whom
notice is sent under paragraph 2 of Article 66 can exercise a veto
upon the Court’s authority to deliver an Opinion. In my humble
view, the Court should not comply with a request for an Advisory
Opinion in a case which necessitates its having recourse to such pro-
cedures and devices.

(Signed) ZAFRULLA KHAN.

42
